DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 02/14/2022.  Claims 1-3, 6, 8-10, 13, 15-17, and 20 have been amended.  Claims 1-20 are pending in this Office Action. Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “the first query belongs to a cluster of queries represented by a canonical query” in lines 5-6.  The limitation is read in two different ways e.g. “the first query… represented by a canonical query”, or “a cluster …represented by a canonical query”.  Thus, the limitation is unclear.
Claim 1 recites limitation “one second pair involving the canonical query and the prefix”, and “selecting one or more query suggestions base on the at least second pair” in lines 10-12.  It is unclear how the to select query suggestions based on the second pair which comprises only one canonical query and the prefix.
Claims 8 and 15 recites limitations similar to limitations of claim 1 and are rejected for the same reason.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 8, and 15 recites the method and systems for providing a query suggestion comprising receiving input of a first query, wherein the first query belongs to a cluster of queries, and a prefix; determining of a first pairing of the first query and the prefix exists, if exists it seems nothing happen. 
The limitation of receiving input of a first query, wherein the first query belongs to a cluster of queries, and a prefix, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “receiving” in the context of this claim encompasses the user manually gets a first query and a prefix/couple words.  
The limitation of determining of a first pairing of the first query and the prefix exists, then nothing happens if existing the first pairing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “determining” in the context of this claim encompasses the user manually checks if any pairing having the first query and the prefix, then nothing should be done for the method.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the method using a search application on a computing device – using a computer device to perform the receiving user input.  The computing device in these steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element, computing device, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
Claims 2-5 recite limitations of the canonical query comprise a most popular query of the cluster, determining whether the first pairing exits based on query log, identifying one or more queries paired with the canonical query, and assigning the one or more queries as being  associated with the first query, and generating query pairs comprising a query from queries and the first query, and storing the query pairs in the database, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, in the context of this claim, the user manually select the post popular query and labels it as canonical query “receiving” in the context of this claim encompasses the user manually gets a first query and a prefix/couple words.  The user manually looks for the first pairs in the query log.  The user manually identifies the queries pair with the canonical query, and assigns queries as being associated with the first query (it is unclear yet because the first query haven’t used at all in claim 1).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claims 6-7 recite limitations of each of query pairs comprises a query and the first query, storing the query pairs in database, and identifying the highest frequency query in the cluster of queries, and assigning the highest frequency query as the canonical query, and updating index information based on changes to the frequencies of each query in the cluster of queries, as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “storing” in the context of this claim, the user manually saves the query pairs in the database, user manually looks for the query having highest frequency among queries, and provides index information for each query.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Claims 8-20 recites limitations similar to limitations of claims 1-7, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2015/0169606) further in view of Dhamdhere et al. (US 2016/0239490).
With respect to claim 1, Zhu discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for providing a query suggestion, the method comprising: 
receiving, via a search application operating on a computing device associated with a user, a first query input by a the user during a search session
(para.[0008]: a second query previously received from the user in the user session, fig.1, para.[0027]: search application such a browser or a standalone search application be pre-installed on the user device, the search application serves as an interface between the user and the remote search serving engine), 
wherein the first query belongs to a cluster of queries represented
(para.[0005]:the query logs have relevant queries); 
receiving, after the first query during the search session via the search application, a query prefix input by the user
(para.[0008]: input prefix of a first query is received from a user in a user session);
determining whether a first pairing involving the first query and the prefix exists
(para.[0034]: the previous query or the contextual suggestions become unavailable/does not exist, so the pair of previous query and the prefix is unavailable or not exist, [0032]: wherein the contextual suggestions based previous query (≈ first query) and query prefix getting from co-occurrence query pairs in the contextual suggestion database); 
in the event that the first pairing does not exist, determining at least one second pairing involving the canonical query and the prefix; selecting one or more query suggestions based on the at least second pairing
(para.[0034]: the contextual suggestions become unavailable or does not exist, query suggestion are mined from query logs for relevant query/queries e.g. Bank of America’s website using prefix b); and 
providing, via the search application, the one or more query suggestions as a response to the query prefix
(para.[0034]: suggestion Bank of America’s website).
Zhu does not disclose a cluster of queries represented by a canonical query.
Dhamdhere discloses a cluster of queries represented by a canonical query (para.[0072],[0077]: cluster of queries  from past-submitted search queries 403 “chicken recipes”, “grilled chicken”, “fried chicken”, “chicken feed”, “roasted chicken”, and “chicken farm”, selected search query may be the most popular search query e.g. “chicken marinade”).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Dhamdhere’s teachings into Zhu’s teaching to provide the selection of the most popular query among other past-submitted queries to determine the query suggestion for prefix/word as suggested by Dhamdhere (See para.[0072], [0077]).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1.  Zhu does not disclose limitation of claim 2.  Dhamdhere discloses the canonical query comprises a most popular query of a the cluster of queries (para.[0072], [0077]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Dhamdhere’s teachings into Zhu’s teaching to provide the selection of the most popular query among other past-submitted queries to determine the query suggestion for prefix/word as suggested by Dhamdhere (See para.[0072], [0077]).
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches determining whether the first pairing exists is based on a query log (para.[0034]).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches identifying, from query logs, one or more queries paired with the canonical query; and assigning the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, identifying the previous query matches with queries in query pairs).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Zhu teaches generating a plurality of query pairs each of which comprises a query from the one or more queries and the first query; and storing the plurality of query pairs in a query pair database (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Zhu teaches determining frequencies of each query in the cluster of queries; identifying a query having a highest frequency from the cluster of queries; and assigning the query having the highest frequency as being the canonical query (para.[0032]: high co-occurrence query pairs are mined).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore Zhu teaches updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]).  
With respect to claim 8, Zhu discloses a system for providing a query suggestion, the system comprising: memory comprising instructions; and at least one processor that, in response to executing the instructions, is configured to: 
receive, via a search application operating on a computing device associated with a user, a first query input by a the user during a search session
(para.[0008]: a second query previously received from the user in the user session, fig.1, para.[0027]: search application such a browser or a standalone search application be pre-installed on the user device, the search application serves as an interface between the user and the remote search serving engine), 
wherein the first query belongs to a cluster of queries 
(para.[0005]:the query logs have relevant queries); 
receive, after the first query during the search session via the search application, a query prefix input by the user
(para.[0008]: input prefix of a first query is received from a user in a user session); 
determining whether a first pairing involving the first query and the prefix exists
(para.[0034]: the previous query or the contextual suggestions become unavailable/does not exist, so the pair of previous query and the prefix is unavailable or not exist, [0032]: wherein the contextual suggestions based previous query (≈ first query) and query prefix getting from co-occurrence query pairs in the contextual suggestion database); 
in the event that the first pairing does not exist, 
determine at least one second pairing involving thea canonical query and the prefix; select one or more query suggestions based on the at least second pairing
(para.[0034]: the contextual suggestions become unavailable or does not exist, query suggestion are mined from query logs for relevant query/queries e.g. Bank of America’s website using prefix b); and 
provide, via the search application, the one or more query suggestions as a response to the query prefix
(para.[0034]: suggestion Bank of America’s website).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8.  Zhu does not disclose limitation of claim 9.  Dhamdhere discloses the canonical query comprises a most popular query of a the cluster of queries (para.[0072], [0077]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Dhamdhere’s teachings into Zhu’s teaching to provide the selection of the most popular query among other past-submitted queries to determine the query suggestion for prefix/word as suggested by Dhamdhere (See para.[0072], [0077]).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches the canonical query comprises a most popular query of a cluster of similar queries including the first query (para.[0032]-[0033]: high co-concurrence queries having the previous query).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches determining whether the first pairing exists is based on a query log (para.[0034]).
Claim 11 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches the at least one processor is further configured to: identify, from query logs, one or more queries paired with the canonical query; and assign the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, identifying the previous query matches with queries in query pairs).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 11 and furthermore Zhu teaches generate a plurality of query pairs each of which comprises a query from the one or more queries and the first query; and store the plurality of query pairs in a query pair database (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 8 and furthermore Zhu teaches determine frequencies of each query in the cluster of queries;36 4814-6639-5035.v1identify a query having a highest frequency from the cluster of queries; and assign the query having the highest frequency as being the canonical query (para.[0032]: high co-occurrence query pairs are mined).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13 and furthermore Zhu teaches updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]).  
With respect to claim 15, Zhu discloses a  non-transitory machine-readable medium having information recorded thereon for providing a query suggestion, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving, via a search application operating on a computing device associated with a4Attorney Docket No.: 146555.548237 U.S. Application No. 16/451,062MGY11194US01user, a first query input by the user during a search session
(para.[0008]: a second query previously received from the user in the user session, fig.1, para.[0027]: search application such a browser or a standalone search application be pre-installed on the user device, the search application serves as an interface between the user and the remote search serving engine), 
wherein the first query belongs to a cluster of queries(para.[0005]:the query logs have relevant queries); 
receiving, after the first query during the search session via the search application, a query prefix input by the user
(para.[0008]: input prefix of a first query is received from a user in a user session); 
determining whether a first pairing involving the first query and the prefix exists
(para.[0034]: the previous query or the contextual suggestions become unavailable/does not exist, so the pair of previous query and the prefix is unavailable or not exist, [0032]: wherein the contextual suggestions based previous query (≈ first query) and query prefix getting from co-occurrence query pairs in the contextual suggestion database); 
in the event that the first pairing does not exist, determining at least one second pairing involving the a canonical query and the prefix; selecting one or more query suggestions based on the at least second pairing
(para.[0034]: the contextual suggestions become unavailable or does not exist, query suggestion are mined from query logs for relevant query/queries e.g. Bank of America’s website using prefix b); and 
providing, via the search application, the one or more query suggestions as a response to the query prefix
(para.[0034]: suggestion Bank of America’s website).
Claim 16 is rejected for the reasons set forth hereinabove for claim 15.  Zhu does not disclose limitation of claim 16.  Dhamdhere discloses the canonical query comprises a most popular query of a the cluster of queries (para.[0072], [0077]).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine Dhamdhere’s teachings into Zhu’s teaching to provide the selection of the most popular query among other past-submitted queries to determine the query suggestion for prefix/word as suggested by Dhamdhere (See para.[0072], [0077]).
Claim 17 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches determining whether the first pairing exists is based on a query log (para.[0034]).
Claim 18 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the machine is further configured to perform the following: identifying, from query logs, one or more queries paired with the canonical query; and assigning the one or more queries as being associated with the first query (para.[0032]-[0033]: the query pairs mined from query logs, identifying the previous query matches with queries in query pairs).  
Claim 19 is rejected for the reasons set forth hereinabove for claim 18 and furthermore Zhu teaches the machine is further configured to perform the following: generating a plurality of query pairs each of which comprises a query from the one or 37 4814-6639-5035.v1more queries and the first query; and storing the plurality of query pairs in a query pair database (para.[0032]: contextual suggestion database 110 contains contextual query pairs).  
Claim 20 is rejected for the reasons set forth hereinabove for claim 15 and furthermore Zhu teaches the machine is further configured to perform the following: determining frequencies of each query in the cluster of queries; identifying a query having a highest frequency from the cluster of queries; assigning the query having the highest frequency as being the canonical query; and updating inverted index information stored in association with the cluster of queries based on changes to the frequencies of each query in the cluster of queries (para.[0032]: high co-occurrence query pairs are mined).

Response to Amendment
Applicant argues regarding the abstract idea of claims.  The claims have been amended.  Thus, analyzing the abstract idea based on the amended claims.  It is noted that the claims are rejected as abstract idea because the limitations in the claims can be evaluate by human mind.  The examiner refers applicants to the rejection supra.
Applicant argues Zhu does not disclose all limitations of amended claim 1.  The examiner refers applicant to the details of the rejection and the newly mapping between the new/amended limitations to Zhu’s teaching.  Also, the new reference Dhamdhere discloses limitation cluster of queries represented by a canonical query as in para.[0072], [0077].

Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




05/24/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162